JOHN HANCOCK FUNDS CODE OF ETHICS Owner: Frank Knox Administrator: Frank Knox Last Revision Date: 04/05 Next Revision Date: 05/06 May 1, 2005 This is the code of ethics of:  John Hancock Advisers, LLC  Sovereign Asset Management Co.  each open-end and closed-end fund advised by John Hancock Advisers, LLC  John Hancock Funds, LLC (together, called "John Hancock Funds") 1. General Principles Each person within the John Hancock Funds organization is responsible for maintaining the very highest ethical standards when conducting our business. This means that:  You have a fiduciary duty at all times to place the interests of our clients and fund investors first.  All of your personal securities transactions must be conducted consistent with the provisions of this code of ethics that apply to you and in such a manner as to avoid any actual or potential conflict of interest or other abuse of your position of trust and responsibility.  You should not take inappropriate advantage of your position or engage in any fraudulent or manipulative practice (such as front-running or manipulative market timing) with respect to our clients' accounts or fund investors.  You must treat as confidential any information concerning the identity of security holdings and financial circumstances of clients or fund investors.  You must comply with all applicable federal securities laws.  You must promptly report any violation of this code of ethics that comes to your attention to the Chief Compliance Officer of your company. The General Principles discussed above govern all conduct, whether or not the conduct is also covered by more specific standards and procedures in this code of ethics. As described below under the heading "Interpretation and Enforcement", failure to comply with the code of ethics may result in disciplinary action, including termination of employment. 2.
